By the Court.
1. To constitute “ an account ” within the meaning of section 122 of the code, it is not necessary that the items he entered in an account book, provided they are such as usually form the subject of book account.
2. In an action upon an account, it is a sufficient giving “ a copy of the account,” under that section of the code, for the plaintiff, without having previously made any entries in an account book, to set down in writing in the form of an account, the items thereof, and file it with his petition.
3. Where a party voluntarily appears before a justice of the peace, and confesses judgment in favor of the plaintiff, and omits to set up, as a setoff or counterclaim, a claim he has against the plaintiff, such defendant is not, by such omission, precluded, in a subsequent suit on such claim, from recovering costs against such plaintiff. The ninety-fifth section of the code is not applicable in such a case of confession of judgment before a justice of the peace.
4. Whether the ninety-fifth section of the code is applicable in any suit before a justice of the peace — quere.
, Judgment affirmed.